DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 01/20/2021 has been received and considered.
Claims 1-2, 4-9, 22-23 and 25-29 are pending.

Allowable Subject Matter
2.	Claims 1-2, 4-9, 22-23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 01/20/2021. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Forest (US 2005/0041813) of record discloses a system for secure motor vehicle remote keyless entry by sending an encrypted command message from a device to a receiver in a motor vehicle. The prior art Su (US 2017/0180330) of record discloses an electronic device for vehicle remote control by receiving an encrypted remote control instruction. The prior art Fischer (US 2010/0310068) of record discloses a method for monitoring execution of a sequence of data processing program instructions in a security module. 
US 20130219170 A1 – Vehicle data communication system and data communication authentication system for vehicle data. 
US 20160080890 A1
US 20090291637 A1 – Secure wireless communication for a vehicle using a portable wireless device and transmitting a wireless network security protocol. 
However, the prior art fails to anticipate or render the following limitations: “a selection switch is configured to connect the local system to the vehicle body system or connect the network system to the vehicle body system”, “a first parity check code associated with original control data corresponding to the encrypted control data”, “calculating a second parity check code associated with the decrypted control data”, “determining whether the first parity check code is consistent with the second parity check code” and “in response to determining that the first parity check code is consistent with the second parity check code” (as recited in claims 1, 6 and 22).

Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498